I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): []Merger [X]Liquidation []Abandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) []Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund:Hutton Investment Trust 3. Securities and Exchange Commission File No.: 811-03647 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X]Initial Application[]
